Filed 4/23/14 Yolanda C. v. Super.Ct. CA5




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

YOLANDA C.,
                   Petitioner,                                                         F069077
         v.
                                                                          (Super. Ct. No. J12-66285)
THE SUPERIOR COURT OF TULARE
COUNTY,
                                                                                   OPINION
                   Respondent;

TULARE COUNTY HEALTH AND
HUMAN SERVICES AGENCY,

                   Real Party in Interest.


                                                   THE COURT
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Hugo J.
Loza, Commissioner.
         Yolanda C., in pro. per., for Petitioner.
         No appearance for Respondent.
         No appearance for Real Party in Interest.
                                                        -ooOoo-



        Before Kane, Acting P.J., Poochigian, J., and Peña, J.
       Yolanda C. (mother), in propria persona, petitions (Cal. Rules of Court, rule
8.452) to overturn a juvenile court order terminating reunification services and setting a
Welfare and Institutions Code section 366.261 hearing as to her three sons, who range
from two to eight years of age. However, mother fails to explain in her petition what was
erroneous about the juvenile court’s decision, let alone how she was prejudiced.
Accordingly, we will dismiss her petition.
                  PROCEDURAL AND FACTUAL BACKGROUND
       In 2012, mother’s substance abuse and mental illness rendered her unable to
provide her sons with regular care and placed them at substantial risk of suffering serious
physical harm or illness. Her physical abuse and abuse by others of her eldest son also
endangered him and placed all the children at substantial risk of serious physical harm.
       The juvenile court, as a result, exercised its dependency jurisdiction over the
children and removed them from mother’s custody in the summer of 2012. Despite
approximately 18 months of reunification services, mother was unable to reunify with the
children. Mother did make moderate progress toward alleviating the causes that required
the children’s out-of-home placement. However, to return the children to her care would
create a substantial risk of detriment to their safety, protection or physical or emotional
well-being.
       Consequently, the court continued the children’s out-of-home placement,
terminated reunification services, and set a hearing under section 366.26 to select and
implement a permanent plan for the children.
                                       DISCUSSION
       The purpose of writ proceedings such as this is to facilitate review of a juvenile
court’s order setting a section 366.26 hearing to select and implement a permanent plan


1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.
for a dependent child. (Cal. Rules of Court, rule 8.450(a).) The juvenile court’s decision
is presumed correct. (Denham v. Superior Court (1970) 2 Cal. 3d 557, 564.) It is up to a
petitioner to raise specific issues and substantively address them. (§ 366.26, subd. (l).)
This court will not independently review the record for possible error. (In re Sade C.
(1996) 13 Cal. 4th 952, 994.)
       In this case, mother filed a form writ petition that is essentially blank. She neither
raises nor substantively addresses any specific issue, as required by section 366.26,
subdivision (l). Because mother has filed an inadequate petition, we shall dismiss this
proceeding.
                                      DISPOSITION
       The extraordinary writ proceeding is dismissed. This opinion is final forthwith as
to this court.